Foussard v Olarte-Foussard (2015 NY Slip Op 04260)





Foussard v Olarte-Foussard


2015 NY Slip Op 04260


Decided on May 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2015

Mazzarelli, J.P., Acosta, Saxe, Manzanet-Daniels, Clark, JJ.


15173N 100154/10

[*1] Remy M. Foussard, Plaintiff-Appellant, —
vEmee Olarte-Foussard, Defendant-Respondent.


Hantman & Associates, New York (Robert J. Hantman of counsel), for appellant.
Law Offices of James J. Toomey, New York (Evy L. Kazansky of counsel), for respondent.

Order, Supreme Court, New York County (Paul Wooten, J.), entered December 13, 2013, which, to the extent appealed from as limited by the briefs, granted defendant's motion for summary judgement dismissing the malicious prosecution cause of action, unanimously affirmed, without costs.
Dismissal of the malicious prosecution claim was warranted where the record, including plaintiff's threatening emails to defendant, demonstrates that the criminal proceeding against him did not lack probable cause (see generally Brown v Sears Roebuck & Co., 297 AD2d 205, 208 [1st Dept 2002]). Furthermore,
defendant, a civilian, did not initiate the criminal proceeding, but merely conveyed information to the authorities (see Moorhouse v Standard, N.Y., 124 AD3d 1, 7-8 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 19, 2015
CLERK